

115 HR 3019 IH: Promoting Value Based Procurement Act of 2017
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3019IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Meadows (for himself, Mr. Beyer, Mr. Connolly, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require executive agencies to avoid using lowest price technically acceptable source selection
			 criteria in certain circumstances, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Value Based Procurement Act of 2017. 2.Use of lowest price technically acceptable source selection process (a)Statement of policyIt shall be the policy of the United States Government to avoid using lowest price technically acceptable source selection criteria in circumstances that would deny the Government the benefits of cost and technical tradeoffs in the source selection process.
 (b)Revision of Federal Acquisition RegulationNot later than 120 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to require that, for solicitations issued on or after the date that is 120 days after the date of the enactment of this Act, lowest price technically acceptable source selection criteria are used only in situations in which—
 (1)an executive agency is able to comprehensively and clearly describe the minimum requirements expressed in terms of performance objectives, measures, and standards that will be used to determine acceptability of offers;
 (2)the executive agency would realize no, or minimal, value from a contract proposal exceeding the minimum technical or performance requirements set forth in the request for proposal;
 (3)the proposed technical approaches will require no, or minimal, subjective judgment by the source selection authority as to the desirability of one offeror’s proposal versus a competing proposal;
 (4)the source selection authority has a high degree of confidence that a review of technical proposals of offerors other than the lowest bidder would not result in the identification of factors that could provide value or benefit to the executive agency;
 (5)the contracting officer has included a justification for the use of a lowest price technically acceptable evaluation methodology in the contract file; and
 (6)the executive agency has determined that the lowest price reflects full life-cycle costs, including for operations and support.
				(c)Avoidance of use of lowest price technically acceptable source selection criteria in certain
 procurementsTo the maximum extent practicable, the use of lowest price technically acceptable source selection criteria shall be avoided in the case of a procurement that is predominately for the acquisition of—
 (1)information technology services, cybersecurity services, systems engineering and technical assistance services, advanced electronic testing, audit or audit readiness services, or other knowledge-based professional services;
 (2)personal protective equipment; or (3)knowledge-based training or logistics services in contingency operations or other operations outside the United States, including in Afghanistan or Iraq.
 (d)ReportingNot later than one year after the date of the enactment of this Act, and annually thereafter for three years, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the number of instances in which lowest price technically acceptable source selection criteria is used for a contract exceeding $2,000,000, including an explanation of how the situations listed in subsection (b) were considered in making a determination to use lowest price technically acceptable source selection criteria.
 (e)DefinitionsIn this section: (1)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 40, United States Code, except that the term does not include the Department of Defense.
 (2)Contingency operationThe term contingency operation has the meaning given that term in section 101 of title 10, United States Code. (3)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
				